Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón,
a la cual se une el Juez Asociado Señor Rebollo López.
Por las razones que más adelante expondremos, concu-rrimos con el resultado a que llega hoy la mayoría de este Tribunal.
En el caso de autos, el Tribunal Superior declaró sin lugar una moción de supresión de evidencia, conforme a la Regla 234 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, presentada por el acusado, aquí peticionario, José E. Pérez Narváez.
Entre otros señalamientos, el peticionario cuestionó la suficiencia de la orden de allanamiento y solicitó que se suprimiese la evidencia incautada en su hogar. En el es-crito ante nos expresa que el diligenciamiento de la orden en su residencia fue ilegal, ya que el mandamiento fue ex-pedido contra la funeraria Century Funeral Home (Fune-raria) y no contra la residencia en sí.
*635De la orden del Tribunal de Distrito surge que sólo se hizo referencia a la Funeraria.(1) Se expresó, además, que se expedía “una Orden de Allanamiento para dicho local Bajo la sección titulada “Colindancias y Estructuras”, se consignó lo siguiente: “Estructura de dos niveles ... En la entrada tiene terraza constru[i]da en madera, al frente tiene letras que leen Century color negras.” En ningún mo-mento se aludió a la residencia en el texto de la orden, puesto que es durante su diligenciamiento que los agentes de la División de Drogas se percatan que en el segundo piso de la estructura estaba ubicada la residencia del peticionario.
En el caso de autos existe la situación particular de que el acusado combina el uso comercial del edificio objeto del mandamiento judicial con otro uso que conlleva mayor pro-tección frente al Estado: el edificio también le servía de residencia. Los dos agentes de la División de Drogas testi-ficaron en la vista preliminar que toda la evidencia incau-tada se encontró en la residencia. En cuanto a la separa-ción de la residencia con respecto a la Funeraria, el agente Julio Alvarado, supervisor de los agentes que participaron en el allanamiento, declaró que al momento del diligencia-miento estaban cerradas las dos entradas que tiene la re-sidencia, una mediante una puerta y la otra por medio de un portón de rejas.(2) Su testimonio coincidió con el del agente Rafael Guzmán Muller, el policía que participó en el operativo y quien entregó al acusado el paquete con pica-dura de marihuana enviado a través de Federal Express. Ambos afirmaron que desde ningún punto de la Funeraria se puede observar el interior de la residencia, así como *636también que para entrar a la Funeraria no hay que entrar a la residencia. (3)
El agente Alvarado atestó que hay dos escaleras para subir a la segunda planta, las cuales se originan en un área anexa al interior de la Funeraria. Ambos agentes de la División de Drogas, así como el embalsamador de la Fu-neraria, declararon que en el segundo piso estaba ubicada la floristería de la Funeraria, por lo cual nada impedía a los visitantes subir al segundo nivel para seleccionar las coronas de flores.(4) Sin embargo, el embalsamador aclaró que los empleados de la Funeraria no podían subir a la residencia, a menos que pidiesen permiso, y que ambas entradas de la residencia siempre se mantenían cerradas.
Si los agentes lo que observan a simple vista es una estructura comercial, y la orden de allanamiento a efec-tuarse en la estructura así como la declaración jurada en la cual está basada la orden únicamente mencionan el local comercial, ¿se puede entender que esta orden se extiende también a una residencia que esté ubicada dentro de la estructura, aún sin estar esto especificado en el manda-miento judicial? Entendemos que no. Resolver de otro modo sería concederle discreción a los agentes para allanar lugares que no están descritos específicamente en la orden. El problema se agudiza, aún más, si como ocurre en este caso, se trata de la residencia, el hogar del acusado, un lugar donde la expectativa razonable a la intimidad es aún mayor. Véase E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Secs. 6.10A(4), 6.13C y 6.14C. Después de todo, “[l]a orden de allanamiento se libra para registrar *637una propiedad y va dirigida contra la cosa a manera de un procedimiento in rem”. (Enfasis en el original.) O.E. Resu-mil de Sanfilippo, Derecho Procesal Penal, Orford, Equity Publishing Co., 1990, T.l, Sec. 11.12, pág. 293; Pueblo v. Pieras, 72 D.P.R. 779, 783 (1951).
I

La orden de allanamiento a la residencia

En Pueblo v. Bonilla, 78 D.P.R. 152, 156 (1955), mani-festamos que
... una orden de allanamiento, para ser válida, debe describir el lugar o los lugares a ser allanados con suficiente certeza de suerte que nada quede a la discreción del funcionario que la diligencia con respecto a qué lugar o qué lugares se le ordena que allane.
En este caso, tanto la orden de allanamiento como la declaración jurada en que se fundaba especificaban que la residencia del apelante estaba ubicada en una casa divi-dida en tres apartamentos, dos de los cuales eran comer-ciales y el del centro correspondía a la vivienda a ser allanada.
Un ciudadano no renuncia a su derecho a que su resi-dencia no sea allanada sin mediar orden judicial específica, bajo la premisa equivocada de que su vivienda está ubi-cada en una estructura que comparte con un local comer-cial contra el cual se expidió una orden judicial. Debido a la necesidad de vivienda imperante en nuestro país, particu-larmente en las zonas urbanas, abundan las estructuras que albergan un local con fines comerciales en la planta baja, pero que sirve como vivienda en la planta alta o en un área interior del edificio. Permitir que el allanamiento se extienda a toda la estructura, sin que se haya especificado que la orden también aplica a la residencia que existe se-parada del negocio, puede propiciar arbitrariedades por *638parte de los agentes que realizan el diligenciamiento, si-tuación que siempre ha querido evitar este Alto Foro. Véanse: Pueblo v. Cruz Martínez, 92 D.P.R. 747, 749 (1965); Chiesa Aponte, op. cit; Resumil de Sanfilippo, op. cit.
Es mandato constitucional que las órdenes judiciales que autoricen registros o allanamientos describan particu-larmente el lugar a registrarse o las cosas a ocuparse. Art. II, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1. Este Tribunal ha reconocido que el derecho a la intimidad es de la más alta jerarquía, por lo cual hemos expresado lo siguiente:
El carácter y primacía del derecho y protección a lo privado nos ha movido a reconocer que opera ex proprio vigore .... [E]l derecho a la intimidad en nuestro país tiene un historial dis-tinto y más amplio que el plasmado en la jurisdicción federal.... Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982).
La citada Sec. 10 de nuestra Constitución ofrece protec-ción contra invasiones a la santidad del hogar y a la inti-midad de la vida. Pueblo v. Vargas Delgado, 105 D.P.R. 335, 337-338 (1976); Chiesa Aponte, op. cit.
Debido a que la residencia del acusado era un lugar se-parado del local comercial de la Funeraria; que las dos puertas de la residencia se mantenían cerradas, y que ni siquiera los empleados de la Funeraria podían entrar sin permiso, es necesario concluir que el acusado tenía una expectativa razonable de intimidad en su residencia, aun-que estuviese ubicada en la misma estructura que alber-gaba la Funeraria. Véanse: Pueblo v. Luzón, 113 D.P.R. 315, 326 (1982); Pueblo v. Turner Goodman, 110 D.P.R. 734, 738 (1981); Pueblo v. Lebrón, 108 D.P.R. 324, 332 (1979); Katz v. United States, 389 U.S. 347 (1967); Chiesa Aponte, op. cit.; Resumil de Sanfilippo, op. cit. Tampoco estamos ante circunstancias excepcionales que obligaran a los agentes a entrar a la residencia sin orden, como ocurre en los casos de allanamiento sin orden como parte de la *639persecución de un sospechoso o hot pursuit. Véase Resumil de Sanfilippo, op. cit., See. 9.23, págs. 250-253.

Legalidad del allanamiento en el caso de autos

El registro de la residencia del acusado en el caso de autos se efectuó con una orden que no iba dirigida a ésta. La orden no describía con particularidad el lugar a ser allanado, es decir, la residencia. Así, pues, estaba viciada de nulidad en cuanto a la vivienda, ya que le permitía al diligenciante usar la discreción en cuanto al lugar a allanarse. Pueblo v. Cruz Martínez, supra, pág. 749. Bajo estas circunstancias, no le ampara al registro la presun-ción de validez y el Ministerio Público tiene el peso de la prueba para establecer bajo qué excepción se registró el hogar del peticionario. Véase Pueblo v. Lebrón, supra, pág. 329.
Sin embargo, la prueba testifical del Pueblo fue a los efectos de que el peticionario le expresó al agente Guzmán Muller, en el momento en que éste le entregó copia de la orden, lo siguiente: “Sube que lo que tú vienes a buscar está arriba.” Las manifestaciones del testigo de cargo no fueron contradichas por la defensa, por el contrario, éstas se citan en los propios escritos del peticionario.(5) Mediante estas expresiones dirigidas al agente Guzmán Muller, el acusado peticionario Pérez Narváez consintió voluntaria-mente al registro de su residencia sin que mediase una orden. Aún más, el acusado presenció cuando el policía Guzmán dio inicio al registro en el segundo nivel y no hizo objeción alguna. Dicho agente tuvo que registrar cada una de las tres habitaciones de la vivienda antes de ocupar el paquete que contenía marihuana enviado a través de Federal Express. También se ocupó otro material ilegal: co-caína, marihuana y dinero en efectivo.
*640Aquí medió, pues, el consentimiento del titular del de-recho a la intimidad. El peticionario válidamente renunció a la protección constitucional y, mediante su consenti-miento expreso, legitimó el allanamiento. Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 777 (1982).
Por lo antes expuesto, concurrimos con la opinión de la mayoría en que no procede que se suprima la evidencia incautada por los agentes en la residencia del acusado. La resolución del foro de instancia debe confirmarse.

 El paquete —que contenía alrededor de dos libras de marihuana— iba diri-gido a Century Funeral Home, Calle Loíza #259, Santurce.


 Se presentaron en evidencia dos fotografías con respecto a esto.


 En la vista de supresión de evidencia fue admitido en evidencia el permiso de uso —vencido— expedido por la Administración de Reglamentos y Permisos (A.R.Pe.) de cuyo contenido se desprende que sólo la planta baja de las dos A


 El agente Guzmán admitió que la floristería fue lo último que observó luego de haber registrado toda la residencia. Véase Petición de certiorari, pág. 5.


 Véase Petición de certiorari, pág. 4.